Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference into the Registration Statement on Form S-8 (File No. 333-174456) of Snap Interactive, Inc. and Subsidiaries, of our report dated March 30, 2012, except for Note 16 as to which the date is December 7, 2012 relating to the December 31, 2011 (restated) consolidated financial statements of Snap Interactive, Inc. and Subsidiaries included in this Annual Report on Form 10-K, filed with the Securities and Exchange Commission. /s/ LIGGETT, VOGT & WEBB, P.A. Certified Public Accountants Boynton Beach, Florida March 14, 2013
